Citation Nr: 1613002	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a right hand fracture.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1981 to September 1982, March 1984 to February 1985, March 1986 to November 1988 and March 1992 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his substantive appeal (VA Form 9) in March 2012.  In that filing, he requested a hearing at the RO before a Decision Review Officer (DRO). 38 C.F.R. § 3.103(c)(1) (2015), provides that, with an exception not applicable here, "Upon request, a claimant is entitled to a  hearing at any time on any issue involved in a claim within the purview of part 3 of this chapter."  As the Veteran had the right to request a DRO hearing in his substantive appeal and such a hearing has not taken place, a remand is warranted for the AOJ to schedule the hearing.  

In addition, evidence contained within the Veteran's claims file indicates that he received treatment in service, separately, for low back pain and a fractured metacarpal on his right hand.  There are also indications of hypertension.  Therefore, after the hearing, the AOJ should conduct additional development, to include another VA examination as to the etiology of the Veteran's hypertension (the April 2009 VA examiner diagnosed hypertension but did not express an opinion as to the etiology of this disability) and an examination as to the nature and etiology of any current low back or right hand disability.  The AOJ should ensure that in asking the VA examiners whether a current disability is related to service, they specify the Veteran's periods of regular active duty service and any other service that meets the definition of "active military, naval, or air service" in 38 U.S.C.A. § 101(24), such as active duty for training or inactive duty training.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the RO. 

2.  Following completion of the hearing, schedule a VA examination or examinations concerning the Veteran's claimed disabilities.  The examination or examinations should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

A) Is it at least as likely as not (probability of 50 percent or more) that a current low back disability had its onset in or is related to verified service.

If any arthritis is found, please comment as to whether it at least as likely as not that it manifested within one year of separation from such service.

B) Is it at least as likely as not that a current right hand disability had its onset in or is related to verified service.


If any arthritis is found, please comment as to whether it at least as likely as not that it manifested within one year of separation from such service.

C)  Is it at least as likely as not that hypertension had its onset in or is related to a period of verified service or manifested within one year of separation from such service.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  After completing the above, and any other necessary development warranted by the Veteran's testimony viewed in conjunction with the other evidence of record, readjudicate the Veteran's claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

